The Attorney General of Texas
JIM MATTOX
                                                hguet   31. 1984
Attorney
       General


SupruIn cowl BulldIng
                               HonorableGrant Joam                   Opinion No.JH-200
P. 0. Box 12s4s
*u*lln.T~   78711. 2546        ChairMU
512/47$2m                      PlnatxcComittee                       Be: Whether a county may uac
Telex 9lom741387               Texao State Senate                    county lquipmantand machinery
1eieocplw SlzI47w266           P. 0. Box 12068.CapitolStation        to uaiotain roads In rural
                               Austlu. Texan 78711                   subdivirriooa
714Jackm.Sulle     700
oen*s. TX. 7s2024sos           Dear SenatorJones:
2lu742e.944
                                   You ark whether the Burnet County comiealonera  court ray uac
                               county lqulp8ent and machinery to uriatalu roads lo rural
                               subdlvlaioaa. Parriculrrly.you aak the followlnSqueatlons:

                                           1. Utlstaction 1s necessary to authorize a
                                        county to maintain a roadway in a rural sub-
10011*xar,sun9700
                                        dlvislonl’
Hour1on. lx. 77oQ2~111
71-
                                           2.  IIIthe fIllaS of a mbdivielon pkt vhlch
                                        purport6 to ‘hereby dedicate the roeda. etreete.
ao806Broadw4y.sun4312                   peeeagewl~re,end lll alleye ohown thereoa to the
Lubbock, TX. 79401-3479                 uri of .tlwpublic forever’sufficientto authorize
mw7476pI)
                                        countyrdntesuuce of tho8e roadways?

008 N. TeMh, S&e   B                You inform UI that an lajunctloawas grented in 1971 prohibiting
l4cAnm. TX. 7sso14tlss         the comlseloaera court of Bumet Comzty from udag county equlpmeut
s12a824547
                               and uchiaery to n&~taln private roada. Baaed 011this injunction.
                               Burnet.COMty kar ccfumcd:toulntaln roada ia rural aubdlvisionr.
Z$OOUrrOplurSUlt4400
qnAnlonb.TX.      78205.2707        Oa April 22, 1972, l lbdlvlaion plet waa filed purport&g to
s12J22m101                     “herebydedicatethe reeds, ltreets,pamageueys, and a11 llleys showa
                               thereou to the use of the public forever.”
All qwlopplunlty/
Afflnnellw
         Acllon     Empbyet         l%e Tcru Cuwtitutim authorizes the leglalatureto providefor
                               the conetructloarod rlntenence of public roads.      See Tex. Coast.
                               art. VIII. 99; art. XI. 92; art. XVI, 924.      Underthie grent of
                               authority, the lellelatureheo delegeted to coalreionerr courte the
                               generel pwer to “(llay out lud latabllsh. chanSe and diacontinua
                               public roada and hlghveys.” ludto “(e]xercleegeneral control over
                                                   ferries
                               all roads. highva:r~~,       end bridge6 la thclr countiee.” V.T.C.S.
                               art. 2351(3)   and  (6).    In addition to theoe general powera.
                               comle8loner~ court8 are given further and more deteflcdpovcro over
HonorableCraat Jonas - Page i, (Jn-200)




the coaatructlonand maintenanceof public roads by the enactmentof
the County Road and Bridge Act. V.T.C.S.ert. 6702-l. The act glvaa
cmssionera court* luthorii:)! to

             (1) uke    and  enforce all reasonable and
          neceaaary rule* e~vlordere for the conatructlon
          and uimteaauce    of public road6 except    ae
          prohibitedby law;

             (2) hire the labor and purchase the machinery
          end equipment needed to conattuct and uintain
          public roadr. . . ,

V.T.C.S.art. 6702-l. i2.002(1~).

      In the exerkae of thio wthority , comlssioner~ court0 cannotgo
beyond the powers eitherexpr~csoly grantedor aeces~arllyimpliedfrom
the lenguegeof the grant. Canalesv. Laughlin. 214 S.U.2d 451 (Tex.
1948). Uhlle.coasliaaionere 'kurto have broad dlecretionIn exercising
powero expreaaly conferred on them. neverthelessthe beeis for any
action aunt be ultimatelyfcund in the conetltutlonor atatutea. -Id.
at 453.

     Except in circumatancea not pertinenthere, comtisdoners    courts
are not conetitutionally01: statutorilyauthorized to construct or
ulntain prlvete roada. Purthermore.case lav expresslyprohibit6the
use of "county kbor.     utexals or equipment for other than public
uae.m Godley v. Duval Ceunl~!.   361 S.W.Zd 629. 630 (Tax. Civ. App. -
San Antonio 1962. mo writ). Since ao besiclfor the construction     or
maintenanceof,priveteroada fs found.inthe conetltutlonor atetuteo.
the ctiedonero     court mey not exerclae Mach power.  .
                    ..-
   . Nowever.     cdeioeere      ceurte lre   expreaaly  authorized  by the
County-Road     and Bridge Act:to constxwct   end uhtein    public roaddr in
their countleo. The       Tuam Iklpreme Court set out the bemlc principlea
for determiningvben       a road becomes a public road, lteting:

          All roado,vhl& have been laid out a nd   latabllshed
          by authority'of r:he camni~eioners'courte lre
          $ubllc roada . . , . A road not           orl@nally
          .eotabli&edunder the statutemey become public by
           long-continuedURIC end ldoptioe la euch by the
          county comlulon~wa vith the laoent of the owner
          et     by preecript4an.    A road may al80 become
           public.    in the   aenee that the public have the
           right   to u#e it. by dedication.




                                    p. 880
NonorablcCrent Jonas - Page 3           (JH-200)




Worthington
          v. Wade. 17 S.U. 520. 521 (Tex. 1891). These principlea
have been  carried forward into modern case law, and a-hat
elaborated.

     Beelcelly.there are thr,eeway. a road may become public ouch
that a county till have luthority to uintein it. Firat. e road can
be latabllahedlb lnltloaa a public road upon a comlaoioners court's
ouu motim. Doughty 'I.DePec,,152 S.U.2d 404. 409 (Tex. Clv. APP. -
Amarillo 1941. writ ref'd v. NonoreblcGrant Jonee - Page 4   (Jll-200)




 ”
  approved end luthorlaed” ou the plat or vhether it stamps “not
 dleepprovedand not unauthorlxed”thereon. Attorney GeneralOpinion
 Vu-1438 (1962).

     If the 8ubdlvldercomplieswith the provleioueof article6626a.
 em authoriced.fllirtS by the ctieelonere court become8 l “mere
 ~iulsterial duty, the perfc~tmanceof which may be compelled by
 mNdaN8.”   Coliedonere Caret 0. Frank Jester DevelopmentCo., 199
 S.W.Zd 1004, 1007 (Ten.Civ. r$p. - Dallee 1947.writ ref’d n.r.e.1.

      &WXI-~W    dedication8are of two claoeea- crpreaaand i=pllad.
 Ladlea’ Danevolent Society ,:I Beaumont v. llagoollaCemetery Co.,
 maupra, at -814. In both. It ie neceeeary that         there be en
 appropriationof the had by the ovner to public use. ln the one cane,
 by come esprea8 manlfestetlorof hio purpoee to devote the land to
 public use; In the othr,.by eiomeact or course of conductfrom which
 the law would imply +uch an kltent. Id. LonS-contlnueduae by the
 public la mfflclmt to imply ,Bdedicaa     by the ovner.Id. et 1007. An
  lcuptame may he implied,for Inetance. from the cG&y’o feilure to
  aeeeee ~for taee  io. comecr::ion with   “1eyinS Sea and water mains.
  &mildl.nS-•ideval.ka.Gor
                         .gredislfor 8treete.”City of Waco v. Fenter,
  m.     et 63S. or uhere’.ecounty~makee repair8 upon *thestreet. or
: pIat it on.officialmap8. d1lder.v.     City of Branbam~3 S.U. 309. 311
  (TN. 18871. An wxe8tmce-bv         al80 be irmlled fra lona-tlnued
  public we-of the p&p&.       /Ibert v. Gulf, C. 6 S.P. IteilGayCo.. 21
 4.U. 779,:78o~(Tes. civ. *pp. - 1893, no writ).

       BNM.,  .in l euer to your .eecond que8tion. the filinS of e
  8ubdlvieion plat alone ie lneufflcient to luthorlae e county to
  malntein road8 in rural 8ubd.ivlelooa,8lnce the dedication18 a mere
  offer. M88lonera’      Court-v. Frank Jester DevelopmentCo., e.
  et 1007.

                                 in Buraet County,vbich prohibit8the
      We note that the injuacc::lon
  me of county equipment for,mdatenaoce of Private roada. doe8 not
  llter the county’8authorityto maintain public roads.




                                  p. 882
.   I




        HonorableGrant Jones - Page 18      (JH-200)




                       A ccm~lssioncrscourt may we county equipment
                   and   uchincry to maintain roade in rural
                   eubdivleiono if th, roads were cetabliehed ab
                   lnitio ee public row16 by the coaaieaionerecourt.
                   by prcecriptlon,or by dedicationand acceptance.




                                                         UATTOX
                                                  AttorneyGeneral of Texas

        TOM GREFaN
        Firat Assistant   AttorneyGenersl

        DAVID R. RICRARDS
        ExecutiveAesiatantAttorneyGeneral

        Preparedby Rick Cllpln
        Assietant AttorneyGeneral

        APPROVED:
        OPINION COMHITTEE

        Rick Gilpin.Chairmen       ,
        David Brooks
        Colln Carl
        SUM0 Gmrison
        Jim Woellinger
        Nancy Sutton